UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                    No. 08-8516


MICHAEL G. KESELICA,

                    Petitioner - Appellant,

             v.

ALTON BASKERVILLE,

                    Respondent – Appellee,

             and

COMMONWEALTH       OF   VIRGINIA;    A.T.   WALL,   RI   Commissioner   of
Corrections,

                    Respondents.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:07-cv-00017-JRS)


Submitted:    May 28, 2009                           Decided:    June 4, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael G. Keselica, Appellant Pro Se. Mark R. Davis, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael     G.     Keselica          seeks    to    appeal    the    district

court’s order denying his motion to reconsider the order denying

relief on his 28 U.S.C. § 2254 (2006) petition.                            The order is

not   appealable       unless    a    circuit          justice    or    judge    issues   a

certificate       of   appealability.               See    28     U.S.C.    § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.     § 2253(c)(2)        (2006).           A   prisoner      satisfies      this

standard    by    demonstrating        that       reasonable      jurists       would   find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by    the   district       court       is    likewise       debatable.        See

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.   2001).        We     have      independently      reviewed      the

record and conclude that Keselica has not made the requisite

showing.        Accordingly, we deny his motions for a certificate of

appealability and dismiss the appeal.                           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 DISMISSED



                                              2